Title: To George Washington from Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 28 June 1781 to 29 June 1781
From: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de
To: Washington, George


                        
                            Sir,
                            New Town the 28.-29 June 1781
                        
                        I have the honor to inform your Excellency of my arrival here to day with the first regiment, I shall stay
                            three days to mend the Broken waggons and to assemble my corps into Brigades. I shall set off On the 2d next month with
                            the two first regiments united, and on the 3d, the 2d Brigade consisting of the two Last regiments will follow, by which
                            means the Last regiment will stay one day. On the 2d I shall arrive at ridgebury, and on the 3d at Crompon where the 2d
                            Brigade will join me on the 4th, and there I hope I shall receive your Excellency’s orders. I have already wrote to your
                            Excellency that I had left my Siege artillery, ready to imbark at Providence and that I only brought with me the field
                            pieces, Eight 12 pounders and Six howitzers, I hope they will arrive safely.
                        The corps of Lauzun shall be at ridgefield on the 2d which same day I shall be at ridgebury, and the 3d it
                            will arrive at Pinnbridge and I at Crompon. If your Excellency chuses to change any thing to these
                            movements, you will be so good as to give me your orders, here by the return of the Huzzard. I am with respect and
                            personal attachment Sir, your Excellency’s Most obedient & humble servant
                        
                            le cte de rochambeau
                        
                        
                            29th June
                            P.S. in the moment that this Letter was going to be sent, major Cobb has brought that of your
                                Excellency of the 27th instant. I will stay here to day and to morrow to put every thing under proper orders, and I
                                will endeavour to set off my self after to morrow with a small escort, to go and wait on your Excellency and receive
                                your orders.
                            I beg of your Excellency to forward the inclosed packet to the ch. de La Luzerne, by a sure and speedy
                                way.
                        

                    